Case: 18-10785   Date Filed: 12/04/2018   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-10785
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:16-cv-00632-CG-N


DAVID GLENN MORRIS,

                                                            Plaintiff-Appellant,

                                  versus

SOUTHERN INTERMODAL XPRESS,
ASSURANT EMPLOYEE BENEFITS,
UNION SECURITY INSURANCE COMPANY,

                                                        Defendants-Appellees.
                      ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (December 4, 2018)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-10785     Date Filed: 12/04/2018   Page: 2 of 8


      David Morris, proceeding pro se, filed this federal civil action to recover

benefits allegedly due him under a life-insurance policy governed by the Employee

Retirement Income Security Act (“ERISA”). Morris sued both Southern Intermodal

Xpress (“SIX”), which offered the policy to its employees, and Union Security

Insurance Company (“Union”), which issued the policy and then denied Morris

benefits under the trade name Assurant Employee Benefits. The district court

liberally construed his complaint as bringing a claim for wrongful denial of benefits

under an ERISA plan, pursuant to 29 U.S.C. § 1132(a)(1)(B); dismissed the

complaint as to SIX for lack of a connection to the decision to deny benefits; and

then granted summary judgment in favor of Union on the merits of Morris’s claim.

Morris now appeals. After careful review, we affirm.

                                         I.

      Morris was insured under a group term-life-insurance policy offered by his

employer, SIX, and issued by Union. The policy insured Morris’s life and also

provided dependent life-insurance benefits.      Dependent insurance extended to

“eligible dependents,” which the policy defined as a “lawful spouse” and certain

children. Dependent insurance ended if, among other things, a dependent was “no

longer eligible.” Morris was married at the time he became insured, but he divorced

on September 24, 2015. Nearly two months later, his ex-wife died.




                                         2
              Case: 18-10785     Date Filed: 12/04/2018   Page: 3 of 8


      After his ex-wife’s death, Morris filed a claim for dependent life-insurance

benefits under the policy. Union denied the claim because, in its view, dependent

coverage ended as of the date of divorce. At the time of her death, according to

Union, Morris’s ex-wife was not his lawful spouse and so was not an eligible

dependent under the policy. Union denied Morris’s appeal.

      Morris then sued both SIX and Union “pursuant to . . . ERISA,” demanding

payment of the “death beneficiary proceeds” related to his ex-wife’s death. He

claimed that he was entitled to benefits as the “named beneficiary.” He attached to

his complaint a copy of the policy and a letter from Union denying his appeal.

      SIX moved to dismiss the complaint for failure to state a claim. SIX argued

that it could not be held responsible for wrongful denial of benefits because, as the

documents Morris submitted with his complaint demonstrated, it had no role in

denying benefits. Rather, SIX asserted, Morris’s claim was against Union alone.

Union filed an answer and then moved for summary judgment.

      Morris’s complaint did not identify a specific ERISA provision as the basis

for his claim. But given his allegations that he was wrongfully denied benefits under

an “ERISA policy,” the district court liberally construed his complaint as raising a

claim under 29 U.S.C. § 1132(a)(1)(B), which authorizes an ERISA-plan

“participant or beneficiary” to sue “to recover benefits due to him under the terms




                                         3
               Case: 18-10785     Date Filed: 12/04/2018    Page: 4 of 8


of his plan, to enforce his rights under the terms of the plan, or to clarify his rights

to future benefits under the terms of the plan.”

      The district court then granted SIX’s motion to dismiss, but it did so without

prejudice to Morris’s ability to file an amended complaint demonstrating SIX’s

connection to the alleged wrongful denial of benefits. Morris did not file an amended

complaint.    Later, the district court granted summary judgment to Union,

determining that Union correctly denied the claim under the terms of the life-

insurance policy. The court reasoned that dependent life-insurance coverage for

Morris’s ex-wife had ended before her death because she was no longer his “lawful

spouse” as of the date of divorce. Morris now appeals.

                                          II.

      We review de novo a dismissal for failure to state a claim upon which relief

may be granted, Leib v. Hillsborough Cty. Pub. Transp. Comm’n, 558 F.3d 1301,

1305 (11th Cir. 2009), as well as the grant of a motion for summary judgment,

Moorman v. UnumProvident Corp., 464 F.3d 1260, 1264 (11th Cir. 2006).

                                          III.

      Morris argues that the district court erred in forcing him to proceed under 29

U.S.C. § 1132(a)(1)(B), that he stated a plausible claim against SIX because SIX

offered the policy under which, in Morris’s view, benefits were owed, and that the




                                           4
               Case: 18-10785     Date Filed: 12/04/2018   Page: 5 of 8


court erred by failing to compel SIX to pay dependent benefits following the death

of his ex-wife. We disagree with each of these arguments.

                                          A.

      First, the district court did not err by liberally construing Morris’s complaint

to raise a claim under 29 U.S.C. § 1132(a)(1)(B).          That provision of ERISA

authorizes a participant in or beneficiary of an ERISA plan to bring a civil action “to

recover benefits due to him under the terms of his plan.” 29 U.S.C. § 1132(a)(1)(B).

Because Morris filed suit “pursuant to . . . ERISA” to recover “death beneficiary

proceeds” he claimed were owed under an “ERISA policy,” the district court

properly construed his claim as one “to recover benefits due to him under the terms

of his plan” under § 1132(a)(1)(B). Morris cites no alternative ERISA provision he

could have proceeded under, nor does he explain why he believes he was prejudiced

by the district court’s construction.

      Furthermore, any state-law claim that Morris’s complaint may have raised

was preempted by § 1132(a). That provision exerts a strong preemptive power that

converts state-law claims into federal ERISA claims. Conn. State Dental Ass’n v.

Anthem Health Plans, Inc., 591 F.3d 1337, 1344 (11th Cir. 2009). Morris suggests

that he has a claim for breach of contract against SIX, but that claim is preempted

because he could have brought it under § 1132(a), and its resolution depends upon

the interpretation of provisions contained within his ERISA policy. See id. at 1344–


                                          5
              Case: 18-10785     Date Filed: 12/04/2018    Page: 6 of 8


45. Accordingly, the district court correctly found that Morris’s sole claim was one

under § 1132(a)(1)(B).

                                         B.

      Second, the district court did not err by dismissing the complaint for failure to

state a claim against SIX, Morris’s employer. The court concluded that SIX was not

liable under § 1132(a) because nothing in the complaint indicated that the denial of

benefits was caused by any impropriety on SIX’s part. The court noted that the

policy itself gave Union “sole discretionary authority” over the benefits decision,

that Union alone issued the decision denying Morris’s claim for benefits and his

appeal based on its interpretation of the policy, and that Morris had not alleged any

impropriety in SIX’s handling of the claim paperwork before Union made its

decision. The court therefore concluded that any improper denial of benefits was

attributable to Union, not to SIX. Morris does not identify any specific problem with

the court’s reasoning, and we find that it is consistent with our precedent. See

Hamilton v. Allen-Bradley Co., Inc., 244 F.3d 819, 824–25 (11th Cir. 2001); Rosen

v. TRW, Inc., 979 F.2d 191, 193–94 (11th Cir. 1992); see also Hunt v. Hawthorne

Assocs., Inc., 119 F.3d 888, 907–08 (11th Cir. 1997).

      Furthermore, Morris is incorrect that the district court did not give him a

chance to amend his complaint before dismissal. While the court dismissed his

complaint against SIX, it did so without prejudice and with leave to file an amended


                                          6
              Case: 18-10785     Date Filed: 12/04/2018    Page: 7 of 8


complaint. Morris did not so do. Accordingly, the district court did not err in

granting SIX’s motion to dismiss.

                                          C.

      In any event, even if we assume that the district court erred by dismissing SIX

from the lawsuit, the error was harmless. In granting summary judgment to Union

on the merits of Morris’s claim for unpaid benefits, the district court determined that

Union correctly denied benefits under the terms of the life insurance policy.

Morris’s claim against SIX is based solely on those same policy terms, not on any

specific or additional wrongdoing by SIX. For that reason, if the court is correct that

Morris’s claim failed against Union, that means that his claim also fails against SIX.

      When reviewing the denial of benefits under an ERISA plan, we first consider

whether, applying de novo review, the decision to deny benefits was the correct one.

Capone v. Aetna Life Ins. Co., 592 F.3d 1189, 1195 (11th Cir. 2010). If we agree

that the decision was correct, we “end the inquiry and affirm the decision.” Id. If

we find that the decision was incorrect, we may apply more deferential standards

depending on whether the decision was discretionary and whether the decision

maker operated under a conflict of interest. See id.

      Here, we agree with the district court that Union’s decision to deny benefits

was the correct one under the terms of Morris’s life-insurance policy. Morris’s

policy provided coverage to “eligible dependent[s],” which included a “lawful


                                          7
              Case: 18-10785     Date Filed: 12/04/2018   Page: 8 of 8


spouse.” Coverage ended if a dependent was no longer “eligible.” It follows that,

because Morris’s ex-wife was not his “lawful spouse” as of the date of their divorce,

she ceased to be an “eligible” dependent as of that same date. See Killough v.

Flowers, 843 So. 2d 770, 773 (Ala. Civ. App. 2002) (stating that “a trial court’s

divorce judgment completely and finally dissolves the marital relationship between

husband and wife on the date of its entry” (quotation marks omitted)). So, by the

time of Morris’s ex-wife’s death nearly two months later, any dependent coverage

had ended. Morris’s assertion that he is a “named beneficiary”—in the sense that he

may have been entitled to benefits notwithstanding the divorce—finds no support in

the language of the policy.

      Because Union’s decision to deny benefits was de novo correct, we “end the

inquiry and affirm the decision.” Capone, 592 F.3d at 1195.

                                        IV.

      For these reasons, we affirm the district court’s judgment against Morris on

his claim for unpaid benefits under an ERISA plan.

      AFFIRMED.




                                         8